Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
23. The apparatus of claim 22, wherein the at least one of the first, second, and third biological assay frames comprises: the enclosure configured to receive the cartridge that includes a biological sample; the second optical device configured to perform the second optical assay on the second region of the cartridge when the cartridge is disposed in the enclosure; and an interface circuit configured to receive electronic instructions to use the second optical device to perform an optical assay on the biological sample in the second region of the cartridge; wherein the at least one of the first, second, and third biological assay frames does not have the first optical device configured to perform the first optical assay on the first region of the cartridge when the cartridge is disposed in the enclosure.

26. The method of claim 25, wherein: the first optical assay is a real time polymerase chain reaction performed on a first subset of  a target nucleic acid sequences in the biological sample; and the second optical assay is an end-point analysis of a polymerase chain reaction performed on a second subset of the target nucleic acid sequences in the biological sample. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “506” has been used to designate both “user interface” and “frames” (in the specification and Figures).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 20, 22-23, 25-29, 32, and 54-61 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to over 112 issues and for consistency. The prior art of record such as Ching et al. does not teach nor fairly suggest an apparatus, comprising: an instrument housing comprising a plurality of instrument bays, each of which is configured to hold a corresponding biological assay frame; a biological assay control circuit configured to: receive, via a user interface, a request to perform a biological assay on at least one sample inserted into a particular biological assay frame within the instrument housing; and instruct the particular biological assay frame to perform the request to perform the biological assay; and output, via the user interface based on information received from the biological assay frame, results of the biological assay; a plurality of electrical connectors configured to connect the biological assay control circuit to biological assay frames held within each of the plurality of instrument bays a first biological assay frame disposed within a first instrument bay of the plurality of instrument bays; a second biological assay frame disposed within a second instrument bay of the plurality of instrument bays; and a third biological assay frame disposed within a third instrument bay of the plurality of instrument bays.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following is an examiner’s statement of reasons for allowance: Colston, JR.; Billy W. et al.; TIDD; Jennifer L. et al.; CHOI; Eui Yul et al.; YAVETS-CHEN; Yehuda; SALOMON; Noga et al.; Stahl; Joshua et al.; OPALSKY; David et al.; HOPPER; William; Ang; Beng Keong et al.; Shohmi; Keiichiro et al.; Baumgartner; Mark B. et al.; Holmes; Elizabeth A. et al.; Battrell; C. Frederick et al.; Park; Han Oh et al.; Colston, JR.; Billy Wayne et al.; Keller; Reto et al.; Williams; Jeff et al.; Lehto; Dennis A. et al.; Heinz; Robert E. et al.; AMMANN; Kelly G. et al.; Kim; Jin-tae et al.; Doung, Hau H. et al.; Petersen, Kurt E. et al.; Smith, Dave et al.; and Ma; Kai-tung et al. disclose analytical devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798